 1
 2
 3
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 4                                                                     EASTERN DISTRICT OF WASHINGTON


 5                                                                       Jul 05, 2019
 6                           UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK


 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   NADIA A.T.,                                  No. 4:18-CV-05138-JTR
10
                  Plaintiff,                      ORDER GRANTING, IN PART,
11                                                PLAINTIFF’S MOTION FOR
12                      v.                        SUMMARY JUDGMENT AND
                                                  REMANDING FOR ADDITIONAL
13   COMMISSIONER OF SOCIAL                       PROCEEDINGS
14   SECURITY,
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   No. 13, 14. Attorney Chad L. Hatfield represents Nadia A.T. (Plaintiff); Special
19   Assistant United States Attorney Justin Lane Martin represents the Commissioner
20   of Social Security (Defendant). The parties have consented to proceed before a
21   magistrate judge. ECF No. 3. After reviewing the administrative record and the
22   briefs filed by the parties, the Court GRANTS, IN PART, Plaintiff’s Motion for
23   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
24   REMANDS the matter to the Commissioner for additional proceedings pursuant to
25   42 U.S.C. § 405(g).
26                                    JURISDICTION
27         Plaintiff filed an application for Supplemental Security Income on January 9,
28   2015, alleging disability since June 26, 2014, due to mental health disorders. Tr.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 1
 1   67. The applications were denied initially and upon reconsideration. Tr. 81-84,
 2   90-95. Administrative Law Judge (ALJ) Stewart Stallings held a hearing on June
 3   1, 2017, Tr. 29-65, and issued an unfavorable decision on August 7, 2017, Tr. 15-
 4   24. Plaintiff requested review of the decision from the Appeals Council on
 5   October 5, 2017. Tr. 166-68. The Appeals Council denied Plaintiff’s request for
 6   review on June 21, 2018. Tr. 1-5. The ALJ’s August 2017 decision thus became
 7   the final decision of the Commissioner, which is appealable to the district court
 8   pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for judicial review on
 9   August 22, 2018. ECF No. 1, 5.
10                                STATEMENT OF FACTS
11          Plaintiff was born in 1979, and was 35 years old as of the filing of her
12   application. Tr. 23. Plaintiff was born and raised in Iraq and earned a college
13   degree in education in her home country. Tr. 58. She has no work experience. Tr.
14   198.
15          In 2014 Plaintiff and her husband, along with their two children, moved to
16   the United States. Tr. 177-79, 302. Plaintiff began seeking treatment for her
17   mental health conditions, reporting depression and PTSD symptoms related to
18   growing up and living in a war-torn country, including traumatic memories of her
19   brother being kidnapped and murdered by ISIS, and ongoing worry about her
20   family members still living in Iraq. Plaintiff also reported trauma from having
21   given birth to a still-born child. Tr. 45, 302, 370.
22                                STANDARD OF REVIEW
23          The ALJ is responsible for determining credibility, resolving conflicts in
24   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
25   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
26   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
27   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
28   only if it is not supported by substantial evidence or if it is based on legal error.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 2
 1   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 2   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 3   1098. Put another way, substantial evidence is such relevant evidence as a
 4   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 5   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 6   rational interpretation, the Court may not substitute its judgment for that of the
 7   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 8   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 9   administrative findings, or if conflicting evidence supports a finding of either
10   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
11   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
12   supported by substantial evidence will be set aside if the proper legal standards
13   were not applied in weighing the evidence and making the decision. Brawner v.
14   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
15                      SEQUENTIAL EVALUATION PROCESS
16         The Commissioner has established a five-step sequential evaluation process
17   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
18   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
19   proof rests upon the claimant to establish a prima facie case of entitlement to
20   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
21   claimant establishes that a physical or mental impairment prevents the claimant
22   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
23   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
24   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
25   other work; and (2) the claimant can perform specific jobs which exist in the
26   national economy. Batson v. Commissioner of Social Sec. Admin., 359 F.3d 1190,
27   1193-1194 (2004). If a claimant cannot make an adjustment to other work in the
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 3
 1   national economy, the claimant will be found disabled. 20 C.F.R. §
 2   416.920(a)(4)(v).
 3                             ADMINISTRATIVE DECISION
 4         On August 7, 2017, the ALJ issued a decision finding Plaintiff was not
 5   disabled as defined in the Social Security Act.
 6         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 7   activity since January 9, 2015, the date the claim was filed. Tr. 17.
 8         At step two, the ALJ determined Plaintiff had the following severe
 9   impairments: major depressive disorder and posttraumatic stress disorder. Id.
10         At step three, the ALJ found Plaintiff did not have an impairment or
11   combination of impairments that met or medically equaled the severity of one of
12   the listed impairments. Tr. 17-19.
13         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
14   Plaintiff could perform medium exertional work, and had the following non-
15   exertional limitations:
16
           she can perform simple routine and repetitive tasks that can
17         accommodate language limitations (no English) could perform with
18         instructions that can be demonstrated in a low stress environment
           (defined as not requiring the worker to cope with work related
19         circumstances that could be dangerous to the worker and others such
20         as any kind of security or working with dangerous weapons), and
           work where concentration is not critical (defined as careful or exact
21
           evaluation or judgment) and only brief superficial interaction with the
22         public.
23   Tr. 19.
24         At step four, the ALJ found Plaintiff had no past relevant work. Tr. 23.
25         At step five, the ALJ determined that, based on the testimony of the
26   vocational expert, and considering Plaintiff’s age, education, work experience, and
27   RFC, Plaintiff was capable of performing work that existed in significant numbers
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 4
 1   in the national economy, including the jobs of housekeeping cleaner, agricultural
 2   produce sorter, and kitchen helper. Tr. 23-24.
 3         The ALJ thus concluded Plaintiff was not under a disability within the
 4   meaning of the Social Security Act at any time from January 9, 2015, the
 5   application date, through the date of the ALJ’s decision, August 7, 2017. Tr. 24.
 6                                         ISSUES
 7         The question presented is whether substantial evidence supports the ALJ’s
 8   decision denying benefits and, if so, whether that decision is based on proper legal
 9   standards.
10         Plaintiff contends the ALJ erred by (1) improperly evaluating the medical
11   opinion evidence; (2) improperly rejecting Plaintiff’s subjective complaints; and
12   (3) conducting an improper step-five analysis.
13                                     DISCUSSION
14   1.    Medical opinion evidence
15         Plaintiff argues the ALJ erred by failing to properly consider the medical
16   opinion evidence of record. ECF No. 13 at 10-17. Plaintiff specifically asserts the
17   ALJ erred in rejecting the opinions from consultative examiner Greg Sawyer, MD,
18   PhD, and treating counselor Sarah Gillard, CDP, MS. Id.
19         A. Dr. Sawyer
20         In a disability proceeding, the courts distinguish among the opinions of three
21   types of acceptable medical sources: treating physicians, physicians who examine
22   but do not treat the claimant, and those who neither examine nor treat the claimant.
23   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). A treating physician’s opinion
24   generally carries more weight than an examining physician’s opinion, and an
25   examining physician’s opinion is given more weight than that of a nonexamining
26   physician. Benecke v. Barnhart, 379 F.3d 587, 592 (9th Cir. 2004); Lester, 81 F.3d
27   at 830.
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 5
 1         When an examining physician’s opinion is not contradicted by another
 2   physician, the ALJ may reject the opinion by citing “clear and convincing”
 3   reasons, and when an examining physician’s opinion is contradicted by another
 4   physician, the ALJ is only required to provide “specific and legitimate reasons” to
 5   reject the opinion. Lester, 81 F.3d at 830-31. The specific and legitimate standard
 6   can be met by the ALJ setting out a detailed and thorough summary of the facts
 7   and conflicting clinical evidence, stating his interpretation thereof, and making
 8   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
 9   required to do more than offer his conclusions, he “must set forth his
10   interpretations and explain why they, rather than the doctors’, are correct.”
11   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
12         Plaintiff underwent a consultative psychiatric evaluation with Dr. Greg
13   Sawyer on March 10, 2015. Tr. 301-07. Dr. Sawyer diagnosed Plaintiff with
14   major depressive disorder, finding she was relatively impaired at the time, partly
15   due to not taking any medications because she was pregnant. Tr. 306. He opined
16   she would have difficulty with a number of areas of functioning, including
17   managing funds, performing detailed and complex tasks, accepting instructions
18   from supervisors, understanding, carrying out, and remembering complex and one
19   or two-step instructions, maintaining effective social interactions in the workplace,
20   performing activities on a consistent basis, maintaining regular attendance,
21   completing a normal workweek, and dealing with usual workplace stressors. Tr.
22   306-07. Dr. Sawyer stated that he thought Plaintiff would not have difficulty with
23   performing simple and repetitive tasks and sustaining concentration and
24   persistence at a reasonable pace. Id.
25         The ALJ gave this opinion little weight, finding it to not comport with the
26   evaluation report, which indicated only passive cooperation and found Plaintiff to
27   have average intelligence and a college degree. Tr. 22. The ALJ also found Dr.
28   Sawyer’s opinion to appear to only be temporary, given his notation that Plaintiff’s


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 6
 1   impairment was partly due to her lack of current medication, and his prediction
 2   that she would benefit from treatment following the conclusion of her pregnancy.
 3   Tr. 22-23.
 4         Plaintiff challenges the ALJ’s reasons as unsupported by the record and
 5   insufficiently explained by the ALJ. ECF No. 13 at 11-15. Defendant argues the
 6   ALJ appropriately identified exam findings that were inconsistent with the severe
 7   limits assessed and that the ALJ reasonably infered that the assessment was
 8   temporary and limited to the term of Plaintiff’s pregnancy. ECF No. 14 at 5-8.
 9         The Court finds the ALJ’s reasons are not specific and legitimate. While an
10   ALJ may consider consistency with the records in assessing the weight due to an
11   opinion, Valentine v. Commm’r Soc. Sec. Admin., 574 F.3d 685, 692-93 (9th Cir.
12   2009), substantial evidence does not support the ALJ’s conclusion. The ALJ failed
13   to explain how Plaintiff’s average intelligence and education history undermined
14   Dr. Sawyer’s conclusions. Dr. Sawyer noted Plaintiff demonstrated deficiencies in
15   a number of areas, including recall and retention, fund of knowledge, calculations,
16   judgment, and insight. Tr. 305-06. He observed her to have a blunted affect,
17   consistent with her reports of depression and sadness, and noted she cried
18   frequently during the evaluation. Tr. 304. Dr. Sawyer based his conclusions on
19   Plaintiff’s psychiatric history and his observations of her during the exam. Tr. 306.
20   Though Dr. Sawyer found Plaintiff to be cooperative, have good attention and
21   concentration, and to be of average intelligence and possess a college degree, Tr.
22   304-06, the ALJ failed to explain why those findings negated the other abnormal
23   findings. The ALJ did not explain why his interpretation of Dr. Sawyer’s exam
24   was more accurate than that of Dr. Sawyer.
25         The ALJ also found Dr. Sawyer’s opinion appeared to be temporary. Tr. 23.
26   The Court finds this is not a specific and legitimate basis to disregard the opinion.
27   Dr. Sawyer did not state that the only reason Plaintiff was impaired was a lack of
28   treatment, but rather that it was part of the consideration. Tr. 306. He noted that


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 7
 1   she would likely benefit from seeking treatment and medication, but did not
 2   indicate to what degree he expected her to improve, or how long he anticipated
 3   treatment would take. Id. Dr. Sawyer did not state the functional limitations
 4   would only last the duration of Plaintiff’s pregnancy, as argued by Defendant.
 5   ECF No. 14 at 7.
 6         Therefore, the ALJ erred in rejecting Dr. Sawyer’s opinion. On remand, the
 7   ALJ will reconsider this evidence in conjunction with the entire medical record.
 8         B. Sarah Gillard, MS
 9         Plaintiff argues the ALJ erred in rejecting the opinion from Plaintiff’s
10   treating counselor, Sarah Gillard. ECF No. 13 at 15-17.
11         An ALJ may discount the opinion of an “other source,” such as a nurse
12   practitioner, if he provides “reasons germane to each witness for doing so.” Molina
13   v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
14         Plaintiff’s treating counselor, Sarah Gillard, completed a mental residual
15   functional capacity form on April 20, 2015. Tr. 314-17. She opined Plaintiff
16   would have numerous marked limitations in areas of sustained concentration and
17   persistence, and would be off-task over 30% of the time and miss at least four days
18   of work per month. Id.
19         The ALJ gave this opinion little weight, finding it contrary to Plaintiff’s own
20   testimony that she was able to shop alone, and finding the opinion inconsistent
21   with an evaluation performed the month prior, which found no attention and
22   concentration difficulties. Tr. 23.
23         The consistency of a medical opinion with the record as a whole is a
24   germane factor for an ALJ to consider in evaluating the weight due to an “other
25   source.” 20 C.F.R. §§ 416.927(c)(2)(4), 416.927(f). Dr. Sawyer’s exam,
26   performed the month prior to Ms. Gillard offering her opinion, found Plaintiff was
27   able to concentrate on the exam and had a good attention span, and concluded she
28   would not have difficulty in sustaining concentration and persistence. Tr. 304,


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 8
 1   307. This therefore appears to be the exam to which the ALJ was referring.
 2   However, given the above finding that the ALJ improperly rejected Dr. Sawyer’s
 3   opinion, reconsideration of Ms. Gillard’s opinion is also warranted. The Court
 4   notes that, despite their differing opinions regarding concentration and persistence,
 5   Dr. Sawyer and Ms. Gillard’s opinions contain numerous similar findings
 6   regarding Plaintiff’s impairment in sustaining fulltime work and performing work-
 7   related activities. Tr. 306-07, 314-17. On remand, the ALJ will reconsider all
 8   evidence in reassessing the RFC.
 9   2.    Plaintiff’s subjective complaints
10         Plaintiff contends the ALJ erred by improperly rejecting her subjective
11   complaints. ECF No. 13 at 17-20.
12          It is the province of the ALJ to make credibility determinations. Andrews v.
13   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
14   supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
15   (9th Cir. 1990). Once the claimant produces medical evidence of an underlying
16   medical impairment, the ALJ may not discredit testimony as to the severity of an
17   impairment merely because it is unsupported by medical evidence. Reddick v.
18   Chater, 157 F.3d 715, 722 (9th Cir. 1998). Absent affirmative evidence of
19   malingering, the ALJ’s reasons for rejecting the claimant’s testimony must be
20   “specific, clear and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
21   1996); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). “General findings are
22   insufficient: rather the ALJ must identify what testimony is not credible and what
23   evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v.
24   Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
25         The ALJ concluded Plaintiff’s medically determinable impairments could
26   reasonably be expected to produce her alleged symptoms; however, Plaintiff’s
27   statements concerning the intensity, persistence and limiting effects of those
28   symptoms were not entirely consistent with the medical and other evidence of


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 9
 1   record. Tr. 20. The ALJ noted the following reasons for finding Plaintiff’s
 2   subjective complaints not persuasive in this case: (1) the record showed she
 3   improved with medication, contrary to her reports; (2) she testified she was able to
 4   shop alone; (3) at times her only complaints to providers were sleep disturbance
 5   and fatigue (in the wake of having a newborn); (4) her activities indicated greater
 6   functional abilities than alleged. Tr. 20-22.
 7         This matter is being remanded for additional proceedings to remedy errors in
 8   the ALJ’s evaluation of the medical opinion evidence of record. The ALJ shall
 9   also evaluate Plaintiff’s statements and testimony with the benefit of the
10   reconsidered medical evidence. The ALJ shall reassess what statements, if any, are
11   not consistent with the medical evidence and other evidence in the record, and
12   what specific evidence undermines those statements.
13   3.    Step five findings
14         Plaintiff asserts that the ALJ erred in the step five determination because the
15   testimony of the vocational expert was premised on an incomplete hypothetical
16   stemming from an inaccurate residual functional capacity determination. ECF No.
17   13 at 20-21.
18         Considering the case is being remanded for the ALJ to properly address the
19   medical opinion evidence, the ALJ will be required to make a new step five
20   determination.
21                                     CONCLUSION
22         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
23   payment of benefits. The Court has the discretion to remand a case for additional
24   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
25   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
26   further administrative proceedings would serve no useful purpose. Id. Remand is
27   appropriate when additional administrative proceedings could remedy defects.
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 10
 1   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
 2   finds that further development is necessary for a proper determination to be made.
 3         The ALJ’s RFC determination is not supported by substantial evidence and
 4   must be reevaluated. On remand, the ALJ shall reassess the medical evidence,
 5   specifically the opinions of Dr. Sawyer and Ms. Gillard. The ALJ shall reevaluate
 6   Plaintiff’s subjective complaints, formulate a new RFC, obtain supplemental
 7   testimony from a vocational expert, if necessary, and take into consideration any
 8   other evidence or testimony relevant to Plaintiff’s disability claim.
 9         Accordingly, IT IS ORDERED:
10         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
11   GRANTED, IN PART.
12         2.     Defendant’s Motion for Summary Judgment, ECF No. 14, is
13   DENIED.
14         3.     The matter is REMANDED to the Commissioner for additional
15   proceedings consistent with this Order.
16         4.     An application for attorney fees may be filed by separate motion.
17         The District Court Executive is directed to file this Order and provide a copy
18   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
19   the file shall be CLOSED.
20         IT IS SO ORDERED.
21         DATED July 5, 2019.
22
23                                _____________________________________
                                            JOHN T. RODGERS
24                                 UNITED STATES MAGISTRATE JUDGE
25
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 11
